758 N.W.2d 253 (2008)
In re Christopher SEGAR, Thomas Segar, and Eric Segar, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Joseph Segar, Respondent-Appellant, and
Tina Segar, Respondent.
Docket No. 137594. COA No. 284817.
Supreme Court of Michigan.
December 3, 2008.

Order
On order of the Court, the application for leave to appeal the October 14, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.